DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/03/2021 that the prior art of Miao et al. (Pub. No. US 2018/0352144 A1; hereafter Miao) in view of Petersen et al. (Pub. No. US 2007/0291104 A1; hereafter Petersen) that the combination of Miao and Petersen do not disclose rotating the camera platform have been fully considered but they are not persuasive.
Applicant argues that “Petersen merely discloses to simply move the PTZ camera to center on the object. Apparently, Petersen does not disclose to calculate first set of position parameters of the rotatable mounting platform and control the rotatable mounting platform (not the camera) to ROTATE (not any other movement)” (emphasis yours). However, Petersen makes clear that the “PTZ” in the term “PTZ camera” stands for “a pan, tilt, zoom (PTZ) camera” (see Petersen abstract). Pan and tilt are rotational movements, not translational movements. Furthermore, Miao discloses that “Actuation members 28 may be configured to drive components of frame assembly relative to each other to provide translational and/or rotational motion of payload 14 with respect to movable object 10”  (see Miao paragraph [0035], emphasis added). It is therefore clear that Miao discloses rotating the mounting platform to move the payload (i.e. camera), and that Petersen discloses that “moving the camera” includes rotation such as panning and tilting. In combination, one having ordinary skill in the art would have readily recognized rotating the mounting platform of Miao in order to effectuate the panning/tilting motions contemplated by Petersen. Applicant’s argument that the combination of Miao in view of Petersen does not disclose controlling the “the rotatable mounting platform (not the camera) to ROTATE 
Applicant’s arguments, filed 11/03/2021, with respect to the rejection(s) of claim(s) 1, 2, 5, 8-10, 13, and 16 that the combination of Miao and Petersen does not disclose controlling the rotatable mounting platform based on “a first azimuth angle and a first elevation angle in a spherical coordinate system” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miao, Petersen, and Bridges (U.S. Patent No. 10,302,413; hereafter Bridges).
As discussed in the previous Office Action dated 8/3/2021 with respect to claim 3, Bridges discloses that it was well known in the art at the time the invention was filed that target location computation can be conducted utilizing “[t]he radial distance, first angular measurement, and second angular measurement constitute three coordinates in a spherical coordinate system” and that this coordinate system “can be transformed into three coordinates in a Cartesian coordinate system or another coordinate system” (see Bridges col. 18, ll. 40-46). It would therefore have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize whichever coordinate system was most appropriate to simplify the calculations being made. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8-11, 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (Pub. No. US 2018/0352144 A1; hereafter Miao) in view of Petersen et al. (Pub. No. US 2007/0291104 A1; hereafter Petersen).
Regarding claims 1, 2, 5, 8-10, 13, and 16, Miao discloses an apparatus for target detection and localization and its associated method, comprising: a camera, configured to capture an image at a first moment (see Miao Fig. 1, item 19); a range finder (see Miao Fig. 7B, “Laser Radar”), configured to infrared imaging devices, ultraviolet imaging devices, x-ray devices, ultrasonic imaging devices, radar devices, etc.” emphasis added); the range finder is a laser range finder emitting a laser beam pointing to the center of the image window (see Miao Fig. 7B, “Laser Radar”); and the rotatable mounting platform is a gimbal (see Miao Fig. 1, item 16 and paragraph [0034] “carrier 16 may be a gimbal”); wherein: the camera and the range finder mounted on the rotatable mounting platform are both fixed to have a facing direction that changes together as the rotatable mounting platform rotates (see Miao Fig. 1, items 14, 16, 19, and 26. The payload 14 “may include one or more sensory devices 19… [that] may include imaging devices” and “sensory devices 19 may include one or more distance measurement devices… distance measurement devices may implement a laser radar device” (see Miao paragraph [0033]). Furthermore, “Carrier 16 may include one or more devices configured to hold the payload 14 and/or allow the payload 14 to be adjusted (e.g., rotated) with respect to movable object 10” (see Miao paragraph [0034]).).

	Petersen discloses that, in response to determining that a TOI appears in the image (see Peterson Fig. 4a, “yes” in step (c)), determine whether the TOI appears at the center of the image captured by the camera (see Petersen Fig. 4A, steps (e ) and (f)); in response to determining that the TOI is not at the center of the image: calculate first set of position parameters of the rotatable mounting platform for centering the TOI in another image to be captured at a second moment (see Petersen Fig. 4A, steps (e) and (g1), in order to move the camera to center the TOI, it must calculate what motion is necessary), the second moment separated from the first moment by a pre-determined time interval (see Petersen Fig. 4a, the process steps between captured images takes some predetermined amount of 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Miao with a centering method like that of Petersen in order to ensure that the desired target was always centered and well within the image frame.
	Miao in view of Petersen does not disclose that in a spherical coordinate system centered at the rotatable mounting platform, the position parameters of the rotatable mounting platform include a first azimuth angle and a first elevation angle; and the position parameters of the TOI with respect to the apparatus include a distance, a second azimuth angle, and a second elevation angle.
Bridges discloses that it was well known in the art at the time the invention was filed that target location computation can be conducted utilizing “[t]he radial distance, first angular measurement, and second angular measurement constitute three coordinates in a spherical coordinate system” and that this coordinate system “can be transformed into three coordinates in a Cartesian coordinate system or another coordinate system” (see Bridges col. 18, ll. 40-46). 
.
	
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Petersen as applied to claims 1 and 9, respectively, above, and further in view of Zhou et al. (Pub. No. US 2021/0133996 A1; hereafter Zhou).
 	Regarding claims 4 and 12, Miao in view of Petersen discloses the apparatus according to claims 1 and 9, respectively, but does not specifically disclose that the pre-determined time interval is in a range of approximately 0.1 second to 1.0 second.
	Zhou discloses that the imaging device can be “captured at a rate less than or equal to about one image every 0.0001 seconds, 0.0002 seconds, 0.0005 seconds, 0.001 seconds, 0.002 seconds, 0.005 seconds, 0.01 seconds, 0.02 seconds, 0.05 seconds. 0.1 seconds, 0.2 seconds, 0.5 seconds, 1 second, 2 seconds, 5 seconds, or 10 seconds. In some embodiments, the capture rate may change depending on user input and/or external conditions (e.g. rain, snow, wind, unobvious surface texture of environment)” (see Zhou paragraph [0047]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to enable the device to capture images at various pre-defined intervals in order to enable the .

Claims 6, 7, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao in view of Petersen as applied to claims 1 and 9, respectively, above, and further in view of Lee (U.S. Patent No. 6,507,366 B1; hereafter Lee).
Regarding claims 6, 7, 14, and 15, Miao in view of Petersen discloses the apparatus and method according to claims 1, and 9, respectively,  but does not disclose that the controller is further configured to calculate a moving speed of the TOI and a moving direction of the TOI, corresponding to the first moment, based on latest two second sets of position parameters of the TOI; wherein: when determining that the TOI appears at the center of the image captured by the camera, the controller calculates the position parameters of the rotatable mounting platform based on the moving speed of the TOI, the moving direction of the TOI, and current first set of position parameters of the rotatable mounting platform.
	Lee discloses calculating a moving speed of the TOI and a moving direction of the TOI, corresponding to the first moment, based on latest two second sets of position parameters of the TOI (see Lee Fig. 3A, steps 330-350); and that the controller calculates the first set of position parameters of the rotatable mounting platform based on the moving speed of the TOI, the moving direction of the TOI, and current first set of position parameters of the rotatable mounting platform (see Lee Fig. 3A, step 360 and Lee col. 5, ll. 45-49 “The pan/tilt controller 5 calculates a distance by which the camera 1 should move using the motion vector in order to move the camera 1 a distance corresponding to the distance that the object moved.”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Miao in view of Petersen with a tracking method like that of Lee in order to 

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        2/1/2022